IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                        NO. WR-81,823-01


                          EX PARTE CHAD E. JOHNSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 139837401010
                         TH
               IN THE 177 DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession of a controlled substance between one and four grams, and sentenced to four years’

imprisonment. He did not appeal his conviction.

       After Applicant pleaded guilty and was sentenced, the laboratory report from the Houston

Forensic Science Center revealed that the evidence in this case weighed less than one gram.

Applicant is entitled to relief. State v. Wilson, 324 S.W.3d 595, 598 (Tex. Crim. App. 2010).
                                                                                                  2

       Relief is granted. The judgment in Cause No. 139837401010 in the 177th Judicial District

Court of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to

answer the charge against him. The trial court shall issue any necessary bench warrant within 10

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 17, 2014
Do Not Publish